Title: From Alexander Hamilton to James Monroe, 28 July 1797
From: Hamilton, Alexander
To: Monroe, James


New York July 28. 1797
Sir
Your letter of the 25 instant reached me yesterday.
Without attempting to analize the precise import of your expressions, in that particular, and really at a loss for your meaning when you appeal to my knowlege of a determination to which you say you should firmly adhere, I shall observe, in relation of the idea of my desiring to make the affair personal between us, that it would be no less unworthy of me to seek than to shew such an issue. It was my earnest wish to have experienced a conduct on your part, such as was in my opinion due to me, to yourself and to justice. Thinking, as I did on the coolest reflection, that this had not been the case, I did not hesitate to convey to you the impressions which I entertained, prepared for any consequences to which it might lead.
Nevertheless, it would have been agreeable to me to have found in your last letter sufficient cause for relinquishing those impressions. But I cannot say that I do. The idea is every way inadmissible that Clingman’s last miserable contrivance should have had weight to shake, though not absolutely change the opinion which my explanation had produced; and that having such an effect it should have been recorded and preserved in secret without the slightest intimation to me. There was a vast difference between what might have been proper before and after my explanation; though I am not disposed to admit that the attention which was paid to such characters, ever before, would have been justifiable had it not been for the notes in my handwriting.
But the subject is too disgusting to leave me any inclination to prolong this discussion of it. The public explanation to which I am driven must decide, as far as public opinion is concerned, between us. Painful as the appeal will be in one respect, I know that in the principal point, it must completely answer my purpose.
I am Sir   Your hum servant
